 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilco, Inc., Atlas Division and United Steelworkers ofAmerica, AFL-CIO, Petitioner. Cases 9-RC-11529 and 9-RM-757August 3, 1977DECISION AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS, MURPHY, ANDWALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on July 2, 1976,' and the RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions2and brief, and hereby adopts theRegional Director's findings and recommendations.We agree completely with the Regional Director'srecommendation to set aside the election on the basisof the Union's Objection 4, relating to the Employ-er's posting of sample ballots, with the "NO" blockmarked with an "X.":However, in light of thedissenting opinion, it is helpful to review thereasoning which the Board has applied for more than20 years, in finding the type of conduct engaged inby the Employer to be objectionable.In Allied Electric Products, Inc., 109 NLRB 1270(1954), the Board stated that it particularly lookswith disfavor upon any attempt to misuse itsprocesses to secure partisan advantage, and especial-ly does it believe that no participant in a Boardelection should be permitted to suggest either directlyor indirectly to the voters that this Governmentagency endorses a particular choice. The Boardconcluded at 1272 that:The reproduction of a document that purports tobe a copy of the Board's official secret ballot, butwhich in fact is altered for campaign purposes,necessarily, at the very least, must tend to suggestthat the material appearing thereon bears thisAgency's approval. As there are many legitimatemethods available to the parties for disseminatingcampaign propaganda which clearly do not entailI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tall), was 26 for, 35 against, the Union: therewere no challenged ballots.2 In the absence of exceptions thereto, the Board adopts pro forma theRegional I)irector's recommendation that the Union's Objections 1. 2, and 3and the "Other Conduct" be overruled.:' The Regional Director's report. in pertinent part. is attached to andincorporated in this Decision as Appendix A.4 Those misspellings and interlineations referred to by our dissentingcolleague are contained in only one word. That can hardly be deemedsignificant Nor do we deem significant the omission of the printedinstructions contained at the bottom of the official ballot.231 NLRB No. 23an apparent involvement of the Board or itsprocesses, we believe it is unnecessary to permitultimate freedom to partisans in election cases toreproduce official Board documents for campaignpropaganda purposes.As the Regional Director correctly finds, the Boardhas set aside numerous elections where the partieshave used facsimiles of the Board's official ballot andhave marked those facsimiles to urge the employeesto vote one way or the other. The Board has neverheld that the facsimile must be an "exact" replica ofthe Board's official ballot. In Wallace & Tiernan,Incorporated, 112 NLRB 1352 (1955), the Board setaside an election where the employer's sample ballotdiffered from the official ballot in color, type, size,and placement of the word "sample."Turning to the facts of the instant case, the wordingof the ballot supplied by the Employer is identical tothat of the official ballots,4and while a comparisonof the Employer's ballot with the official ballot mayleave one with the impression that the Employer'sballot was not "official," the ballots were notconveniently juxtaposed for the benefit of theemployees. Indeed, there is absolutely no indicationthat the Employer was responsible for the alteredballot, for the document bears no identificationwhich would inform the reader as to its source. Thus,the basic objection mentioned in Allied Electricremains; namely, that this facsimile necessarily tendsto suggest that the material appearing thereon bearsthe Board's approval.5In view of all the foregoing, we conclude that thefact that the facsimile posted by the Employer wasnot an "exact" replica of the Board's ballot does notsuffice to neutralize the misleading effect of thealtered ballot orjustify its use in this case.Accordingly, we find, like the Regional Director,that by posting the marked ballots the Employerinterfered with the employees' freedom of choice inthe election, and we shall direct that the electionherein be set aside and shall direct a new election.[Direction of Second Election omitted from publi-cation.]6MEMBER WALTHER, dissenting:Contrary to my colleagues, I would overruleObjection 4 and certify the results of the election. My5 In those few cases where alterations were found permissible, severalother factors were present. In Associated Lerner Shops of America, Inc., 207NLRB 348 (1973), the Regional Director, with the Board's approval,emphasized that the employer identified itself as the author of the addedcomments. In Rett Electronics, Inc., a Whollv-Owned Subsidiary of TokheimCorporation, 169 NLRB 1111 (1968), the union's campaign pamphletcontained a sample ballot with the Board's name, but omitted the names ofboth the employer and the union.I [Excelsior footnote omitted from publication.]I10 SILCO, INC., ATLAS DIV.colleagues affirm the Regional Director who recom-mended sustaining the Union's Objection 4 basedupon his conclusion that a campaign poster of theEmployer impermissibly tended to suggest that theBoard was urging the employees to vote "NO," i.e.,against the Union.The Employer's campaign poster is to be weighedagainst the standards the Board set out in AlliedElectric Products.' 7The reproduction of a document that purports tobe a copy of the Board's official secret ballot, butwhich in fact is altered for campaign purposes,necessarily, at the very least, must tend to suggestthat the material appearing thereon bears thisAgency's approval. .... [T]he Board has decidedthat in the future it will not permit the reproduc-tion of any document purporting to be a copy ofthe Board's official ballot, other than one com-pletely unaltered in form and content and clearlymarked sample on its face ....I have attached hereto as Appendix B a photocopyreduction of the poster which the Employer exhibitedin this case. The poster actually measured 22 by 28inches. The "Ballot" portion was written in blue andthe words "Sample Ballot," "Vote 'No' on July 2,"and the arrow were written in red. I have alsoattached as Appendix C a copy of the notice of theelection posted at the Employer's premises whichincludes thereon an official sample ballot.When the official sample ballot is compared withthe Employer's poster, it is obvious that by no stretchof the imagination could the latter ever be interpre-ted as being a reproduction of the former. First, theofficial ballot is a printed document with the partiesparticipating in the election typed in. The Employer'sposter, by contrast, has clearly been handwritten inits entirety. In addition, the poster contains misspell-ings, interlineations, and fails to recite all of theinstructions contained on the official sample ballot.8When these factors are taken in combination withthe enlarged size of the poster and the variouscolored inks used thereon, it is unfathomable thatanyone would be misled into believing that the posterin any way suggested Board disapproval of thePetitioner.I am also attaching hereto as Appendix D a copy ofa sample ballot distributed by the employer inA ssociated Lerner Shops of A merica, Inc. 9 In that casethe Board realistically concluded (at 349) that thesample ballot there "purports to be nothing morethan it actually is, a campaign document preparedfor use by the Employer." I think it obvious that thesample ballot used in Associated Lerner Shops muchmore closely comports with an official Board ballotthan does the campaign poster here.It is difficult to understand how the RegionalDirector and my colleagues reached their conclusion.Possibly, it stems from the Regional Director'sinaccurate statement that "what the Board has foundpermissible [as campaign propaganda] are reproduc-tions of ballots where the Board's name is not used."In both Rett Electronics, Inc., 10 and AssociatedLerner Shops, supra, for example, the Board foundpermissible sample ballots which used the Board'sname. In my judgment, the poster which theRegional Director found proscribed was permissiblecampaign propaganda, and I dissent from mycolleagues' failure to find it simply that."7 109 NLRB 1270. 1272(1954).8 My colleagues' statement that "the wording of the ballot supplied bythe Employer is identical to that of the official ballots [fn. omitted]" isclearly incorrect as the Employer's ballot does not contain the instructionswhich are at the bottom of official ballots.9 207 NLRB 348 (1973)."' 169NLRB III( (1968)." While I agree with the Regional Director that large posters may still beproscribed facsimiles of the Board's official ballot (Pyramid Mouldings. Inc.,121 NLRB 788 (1958)). it is clear that the poster here was not the "exactreplica" of the ballot referred to in Pyramid Mouldings. Contrary to theintimation of my colleagues. I do not say that any poster may be used withimpunity except for an exact replica: as to what degree of similarity to theBoard's official ballot I will find impermissible. I must leave to a futurecase however, clearly Pyramid Mouldings does not dispose of the issue.APPENDIX AOBJECTION NO. 4:There are no facts in dispute regarding this Objection,which alleges that the Employer posted sample ballots with"yes" and "no" blocks reversed, and the ballot markedwith an "X." The Employer supplied the undersigned withthe actual poster in question. The poster measures 22 by 28inches. At the top of the original the words "SampleBallot" are printed in red ink, as are the words, "Vote Noon July 2" and the accompanying arrow.The issue presented, therefore, is whether the posterviolates the Board's policy as established in Allied ElectricProducts, Inc., 109 NLRB 1270. There, the Board stated:The reproduction of a document that purports to be acopy of the Board's official secret ballot, but which infact is altered for campaign purposes, necessarily, at thevery least, must tend to suggest that the materialappearing thereon bears this Agency's approval....IT]he Board has decided that in the future it will notpermit the reproduction of any document purporting tobe a copy of the Board's official ballot; other than onecompletely unaltered in form and content and clearlymarked sample on its face ....Since 1954, the Board has set aside numerous electionswhere the parties have used facsimiles of the Board'sofficial ballot and have marked those facsimiles to urge theemployees to vote one way or the other. In such cases, theBoard has set aside those elections where the Board's name111 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis used, or where it appears that the facsimile is from theUnited States Government.7However, the Board has said it will not set aside electionswhere the Board's official ballot has been duplicated byone of the parties, if it appears that the duplicated ballotwas issued, not by the Board, but by one of the parties. SeeAssociated Lerner Shops, supra. There, the Board reasonedthat the ballot in question "purports to be nothing morethan it actually is, a campaign document prepared for useby the Employer and we deem it unlikely that employeeswould be lead [sic] to believe that this Board endorsed theposition expressed therein." See also Kennametal, Inc., 119NLRB 1236; and Rett Electronics, Inc., 169 NLRB II11,where a union pamphlet contained a sample ballot with theBoard's name, but omitted the names of both the employerand union.What the Board has found to be permissible, in suchcases, are reproductions of ballots where the Board's nameis not used.8It is the contention of the Employer herein that theposter in question is permissible under the Board's casesbecause: (I) the poster was one of five campaign postersthat the Employer had placed in its plant and theemployees knew that these posters had been posted by theEmployer; (2) the large size of the poster clearly indicatedto the employees that it was not an official document of theBoard; and (3) the poster was clearly marked "Sample."7 Rebmar. Inc. 173 NLRB 1434; Vernon Convalescent Center Company,194 NLRB 439 (1971): Regency Electronics, Inc., 200 NLRB 625, enfd. 499F.2d 1131 (C.A. 7, 1973); Arlen-Burk, 187 NLRB 1030; Certain-TeedProducts Corp.. 173 NLRB 229; Modern Chevrolet Co., 169 NLRB 809; TheBorden Company, 137 NLRB 1613; United States Gypsum Company, 124NLRB 1026: Pyramid Mouldings, Inc., 121 NLRB 788; Zimmer Industries,Inc.. 120 NLRB 317; Hughes Tool Company, 119 NLRB 739.It should also be noted that the posters did not carry anyidentification which would inform the reader as to thesource of the campaign material. As to the size, the Boardhas held, in a case similar to the instant one, that a largeposter may still be a facsimile of the Board's official ballot.In Pyramid Mouldings, Inc., supra, the Board set aside theelection where the employer had posted four largecardboard placards, measuring 28 by 22 inches, bearing anexact replica of the Board's official sample ballot, whichmeasured 12 by 18 inches. However, in Pyramid, theimpermissible posters also carried the designation "OfficialSample Ballot." The Board there adopted the recommen-dations of the Regional Director that "[A]lthough therewas no physical distribution of these reproductions, butsimply an exhibition thereof, it would nevertheless appearthat the basic objection mentioned in Allied Electricremains, namely that this reproduction necessarily tends tosuggest that the material appearing thereon bears theBoard's approval."Based on the foregoing, the undersigned concludes thatthe poster herein also tends to suggest that the Board wasurging the employees to vote "no." Accordingly, afterhaving carefully weighed and reviewed all the evidenceregarding Objection No. 4, the undersigned is of theopinion that it has merit and recommends that it besustained.' Triangle Super Dollar Market, 225 NLRB 403; Stedman WholesaleDistributors, Inc., 203 NLRB 302; AMF Beaird, Inc., 177 NLRB 599;Custom Molders of P.R. and Shaw-Harrison Corp., 121 NLRB 1007; TheGlidden Company, 121 NLRB 752: Paula Shoe Co., Inc., 121 NLRB 673. andIndependent Nail & Packing Company, 120 NLRB 677.112 SILCO, INC., ATLAS DIV.AT=f3IZ BSC~~PSE o-Lal.U ITTED -STATES OF AM,ERICAINAT O !.L' L/A,,OR RELATIONNS.5-&93IO'FFI CIAL Sr ECrT ALL fro:. C=>r^Al E.:PLO';-EES OFST LC3. __..r- I-TLA's Div.-N ":2fL VI SI;'io D5 C.- .''r_-.S F'R PU.LCTESDOF COLLECTIVE BFRGAI'' BY¥:S!i--L,,O,:, OF Ar-L-CIOIA,.IK Ail '' IN T ;* i-:' '- J OF "fOUR C'!,Y''CE£5LiCSNOY.'n 9, '-UiiuoED--i~113IIIXt. Yl.- 114 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX Cl--,Se > ;t, el c I. -" ' " * oD non c :, :l4, i-.cec'!;!"ion, _,,.C -. -, .or' tr Co'" .Coicri (,:' ,, < :r t'4, i-ai'-0 1 :: r;. ot c1!'£ .'hm~ 10, 1"/',4hlnt r:;-:c1d,,il a ll plA". clr-icrnl crr-?lc'es, route snlcnsren,,*ffi c(' c'crircl1 * .>:pt,far-, I:Lt:':r nnd .rrl ,t~'r/or c nr .r.fjnodin t:le /,rct.T A n.:: ^a. I'1.',.<: 0 *. 0'(/~C'['Oi9S' !l'otrh Fourtl, Str-cc, Col,,"cuv, Chio: 6:30 n.n. to 7:15 a.n .!4,/, 'orth r.rnxv ccrc. , Cntlvr , Oi , o: C:15 n.a .to -:1S5 n.r.ALT rALLOrS '!ThTL 0E COI'2D tM CAi .hD -'D T Ct-.o ol vv lt'c A-v11 POLL-, 164 o02'.-: .;-r S"--T. JLISY 2, 1976UN _ED STA.TES OF AV.*'-CANational Labor ?Relotions Boa-rdcOIt(rCTiA A: " " -IL- { ,SlU O YR" CHO C, i E ii__S_-~s l:; c --, ........... ......UY...r -..' .r, .' .. c. ..' ..[ ..L- o.." ".... .,,.,,.,,, ,,.,. ..... _ , ,,,,.,,,,,,,,,,,,,,, ....... ' , C| SILCO, INC., ATLAS DIV.APPLNDiX DDATE: Febr.ary 21, 1973 -V,u gTiE 4ACE:= _ 7_4~~~PLCE:115"'r10:00A.VM. to 11:S A. M.CafeteriaUNTED STATES OF AMER.CANational Labor Relations 3 rdAFr , s/>< EiOLLYE CSASrtpr 4OP o A),'kRI Ck, JC.2 / iAC aAVUILLV, 7Lr:0ADo yoC to be represrented l'o, purposes of co:lctare bar.a;-.:,n by ·iTArAIL, UXOLSALZ AN'O LPA '.kJ7?T SOLkz UN'lON, ATL-C;07MARK AN "X" IN THiE SQUARE OF YOUR CHOICENODO NOT SIGN THIS ALLOT7. Fold and drop in ballot box.It you spc;l this ballot return it to Ihe Eori Afscnt for a new one.yoat, X ,/v 7-/$S SQ4,AR'W/L/ & ./v y'V o 0 o~ V/srA 1~$ ~v^oloIssued by Lerner SiopsIii